DETAILED ACTION

Claim Objections
Claim 9 is objected to because of the following informalities:  the listing of bacteria should be italicized (e.g., Staphylococcus aureus, Escherichia coli).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It isn’t clear from present claim 1 if (B) zinc oxide and (D) surface coated zinc oxide are separate and distinct. In other words, is a teaching of (D) surface coated zinc oxide sufficient to also cover a teaching of (B) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2017/0044364 A1 (hereinafter “Lee”) in view of Hoerold et al., U.S Patent No. 9,534,109 B2 (hereinafter “Hoerold”). Lee teaches a thermoplastic resin composition, a method of preparing said thermoplastic resin composition and a molded article prepared from said thermoplastic resin composition. See Lee, Abstract. Lee further teaches 1 to 40 parts by wt. first/second rubber-modified aromatic vinyl graft copolymer; 0.1 to 20 parts by wt. of an aromatic vinyl copolymer resin; and 0.1 to 40 parts by wt. of a phosphorus flame retardant. See Lee, Abstract; [0008], [0009]. Lee further teaches monomer co-polymerizable with vinyl aromatic monomer with vinyl cyanide. See Lee, [0041], [0050]. The present invention differs from Lee in that the present invention requires: (B) zinc oxide, (C) zinc phosphate and (D) surface-coated zinc oxide. Hoerold, teaches in analogous art a thermoplastic copolymer or a blend of thermoplastic copolymers and a flame-retardant stabilizing agent comprising a zinc oxide, a zinc phosphate and a zinc phosphate-coated zinc oxide. See Hoerold, [0001], [0030] & [0110]. Hoerold further teaches said zinc oxide is dispersed in phosphoric acid of 10 wt. % at 60-80 C so as to prepare a zinc oxide coated with a zinc phosphate of 5 -50 wt. %. See Hoerold, [0030].

Although Hoerold does not disclose all the characteristics and properties of the zinc oxide, zinc phosphate and surface coated zinc oxide disclosed in the present claims, based on the substantially identical compositions, the Examiner has a reasonable basis to believe that the properties (e.g., average particle size, BET specific surface area, ratios)  claimed in the present invention is inherent in the zinc oxide, zinc phosphate and surface coated zinc oxide disclosed by Hoerold. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

In view of Hoerold, one having an ordinary skill in the art would be motivated to modify Lee by using zinc oxide, zinc phosphate and surface coated zinc oxide as flame retardant material because both Hoerold and Lee belong to the same technical field pertaining to a thermoplastic resin and a flame retardant. Such modification would be obvious because one would have expected that the use of a flame retardant as taught by Hoerold would be similarly useful and applicable to the thermoplastic elastomers taught in Lee.

Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh